         Case 1:20-cv-00897-NONE-BAM Document 25 Filed 09/03/21 Page 1 of 4



 1
     JONATHAN O. PENA, ESQ.
 2   CA Bar ID No. 278044
 3   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 4   Fresno, CA 93721
 5   Telephone: 559-412-5390
     Fax: 866-282-6709
 6
     info@jonathanpena.com
 7   Attorney for Plaintiff
 8
                          UNITED STATES DISTRICT COURT
 9
                        EASTERN DISTRICT OF CALIFORNIA
10
11
                                                )   Case No. 1:20-cv-00897-NONE-
     Mayra Margarita Hernandez,                 )   BAM
12
                                                )
                  Plaintiff,                    )   STIPULATION AND
13
                                                )   ORDER FOR EXTENSION OF
           vs.                                  )   TIME
14
                                                )
15   Kilolo Kijakazi, Acting                    )
     Commissioner of Social Security,           )
16                                              )
                                                )
                  Defendant.                    )
17
                                                )
18                                              )
                                                )
19                                              )
20
21         IT IS HEREBY STIPULATED, by and between the parties through their
22   respective counsel of record, with the Court’s approval, that Plaintiff shall have a
23   45-day extension of time, from September 1, 2021 to October 15, 2021, for
24   Plaintiff to serve on defendant with PLAINTIFF’S OPENING BRIEF . All other
25   dates in the Court’s Scheduling Order shall be extended accordingly.
26         This is Plaintiff’s second request for an extension of time. Plaintiff
27   respectfully states that the requested extension is necessary due several merit briefs
28   being due on the same week. Plaintiff’s Counsel has due on the same week three


                                            1
         Case 1:20-cv-00897-NONE-BAM Document 25 Filed 09/03/21 Page 2 of 4



 1   letter brief, two Opening Brief, and one Motion for Summary Judgment and
 2   requires additional time to brief the issues thoroughly for the Court’s
 3   consideration.
 4         Additionally, Counsel has recently received a greater number of Answers
 5   and Certified Administrative Records from defendant in cases in this district, and
 6   the three other California Districts, each of which require settlement negotiations
 7   or merit briefing. Counsel is in the process of increasing support staff to
 8   accommodate the increase in the number of cases at the briefing stage.
 9         Defendant does not oppose the requested extension. Counsel apologizes to
10   the Defendant and Court for any inconvenience this may cause.
11
12                                    Respectfully submitted,
13   Dated: September 1, 2021         PENA & BROMBERG, ATTORNEYS AT LAW
14
15
                                  By: /s/ Jonathan Omar Pena
16                                  JONATHAN OMAR PENA
17
                                    Attorneys for Plaintiff

18
19
     Dated: September 1, 2021         PHILLIP A. TALBERT
20                                    Acting United States Attorney
21                                    DEBORAH LEE STACHEL
                                      Regional Chief Counsel, Region IX
22
                                      Social Security Administration
23
24
                                  By: */s/ Daniel P. Talbert
25                                  Daniel P. Talbert
26                                  Special Assistant United States Attorney
                                    Attorneys for Defendant
27
                                    (*As authorized by email on September 1, 2021)
28



                                            2
     Case 1:20-cv-00897-NONE-BAM Document 25 Filed 09/03/21 Page 3 of 4



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                  3
         Case 1:20-cv-00897-NONE-BAM Document 25 Filed 09/03/21 Page 4 of 4



 1                                     ORDER
 2
 3         Pursuant to stipulation, and cause appearing, Plaintiff’s request for a second
 4   extension of time to file her Opening Brief is GRANTED. Plaintiff’s Opening
 5   Brief shall be filed on or before October 15, 2021. All other deadlines in the
 6   Court’s Scheduling Order are modified accordingly. No further extensions of time
 7   will be granted absent a demonstrated showing of good cause.
 8
     IT IS SO ORDERED.
 9
10      Dated:   September 2, 2021                    /s/ Barbara   A. McAuliffe      _
11                                              UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           4
